DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application and Preliminary Amendment filed on 12/23/2020.
Claims 1-20 are pending.

Priority

This application is claimed as a continuation of U.S. Patent Application No. 16/108,337 filed 08/22/2018, which is a continuation of U.S. Patent Application No. 14/989,581 filed 01/06/2016.  The parent applications provide sufficient support for the claimed invention of this application as requirements under 35 U.S.C §112(a) or pre-AIA  35 U.S.C. §112, first paragraph.  Therefore, the effective filing date of this application is 01/06/2016.

Information Disclosure Statement

The Information Disclosure Statements (IDS) filed by Applicant on 12/23/2020 have been considered.  Copies of the considered IDS(s) as initialed, signed and dated by Examiner are enclosed with this Office Action.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,956,272. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the earlier patent anticipate or suggest all limitations of claims 1-20 of this instant application.
Mapping of the rejection is as follows:


Instant Application
Patent 10,956,272
1. A computer-implemented method for managing a plurality of computing machines, the method comprising:
1. A computer-implemented method for managing a plurality of computing machines, the method comprising:

accessing a catalogue memory structure storing a plurality of component signatures;
discovering one or more software components being instantiated in a software image of one or more of the plurality of computing machines according to corresponding ones of a plurality of component signatures;
discovering one or more software components being instantiated in a software image of each computing machine according to corresponding ones of the plurality of component signatures;

detecting, according to one or more connection signatures, one or more connections established between at least two instantiated software components of different computing machines; and
detecting, according to one or more connection signatures, one or more connections established between at least two instantiated software components of different computing machines; 

receiving a restore command for restoring a target recovery point selected from a plurality of recovery points, each recovery point comprising snapshot of respective software images of one or more of the software deployments being directly or indirectly overlapped; and
restoring a target recovery point selected from a plurality of recovery points based on the one or more connections by restoring snapshots associated with the target recovery point on corresponding computing machines.
restoring the target recovery point in response to the restore command by restoring snapshots associated with the target recovery point on corresponding computing machines.



Similarly, claims 2-20 of the instant application are rejected by claims 2-20 of the early patent respectively.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 and 20 of U.S. Patent No. 10,114,702. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 and 20 of the earlier patent anticipate or suggest all limitations of claims 1-20 of this instant application.
Mapping of the rejection is as follows:
Instant Application
Patent 10,114,702
1. A computer-implemented method for managing a plurality of computing machines, the method comprising:
1. A computer-implemented method for managing a plurality of computing machines, the method comprising:

accessing a catalogue memory structure storing a plurality of component signatures for discovering corresponding software components, and for each of a plurality of software applications, an indication of one or more of the software components belonging to a software application and one or more connection signature for detecting corresponding connections, each connection being a connection between at least two of the software components of the software application;
discovering one or more software components being instantiated in a software image of one or more of the plurality of computing machines according to corresponding ones of a plurality of component signatures;
discovering one or more software components being instantiated in a software image of each computing machine according to corresponding ones of the plurality of component signatures;

detecting, according to one or more connection signatures, one or more connections established between at least two instantiated software components of different computing machines; and
detecting one or more connections established between at least two instantiated software components of different computing machines according to corresponding connection signatures; 

associating each software image with a software deployment of the software application of each established connection  of the software image;

receiving a restore command for restoring a target recovery point selected from a plurality of recovery points based on the one or more connections;
restoring a target recovery point selected from a plurality of recovery points based on the one or more connections by restoring snapshots associated with the target recovery point on corresponding computing machines.
restoring the target recovery point in response to the restore command by restoring snapshots associated with the target recovery point on corresponding computing machines.



Similarly, claims 2-14 of the instant application are rejected by claims 2-14 of the early patent respectively;  claim 15 of the instant application is rejected by claim 20 of the earlier patent; and claims 16-20 of the instant application are rejected by claims 2-6 of the earlier patent respectively.

Claim Objections

Claims 5, 11 and 19 are objected to because of the following informalities:  
Regarding claim 5, the term “the one or more of the software components” in line 2 should be changed to “the one or more software components” for being properly referenced to the limitation “one or more software components” recited in line 3 of claim 1.

Regarding claim 11, two instances of the term “the one or more of the software components” in line 6 and line 9 should be changed to “the one or more software components” for being properly referenced to the limitation “one or more software components” recited in line 3 of claim 1.

Regarding claim 19, the term “the one or more of the software components” in line 2 should be changed to “the one or more software components” for being properly referenced to the limitation “one or more software components” recited in line 2 of claim 15.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the limitation “a software image of one or more of the plurality of computing machine” in lines 3-4 raises a question of whether a software image can represent more than one computing machine, which is conflicted with disclosure of the Specification (see paragraph [0001] wherein each virtual machine (i.e., computing machine) is defined by a corresponding software image).  Therefore, the metes and bounds of the claimed invention are unclear.

Claim 3 recites the limitation "said accessing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 5 recites the limitation "the snapshot engines" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  In addition, the limitation “the snapshot engines of the instantiated source software components” in line 7 appears to be incorrect and should be fixed (see claim 3 for the recitation of “a dedicated snapshot engine for each computing machine”).

	Claim 6 recites the limitation "the catalogue memory structure" in line 1, the limitation “the connection parameters” in line 4, the limitation “the values of the connection parameters of each instantiated target software component” in line 6, and the limitation “the value of the connection parameters of each instantiated source software component” in line 11.  There is insufficient antecedent basis for these limitations in the claim.

	Claim 8 recites the limitation "the catalogue memory structure" in line 2 and the limitation “the connections” in line 10.  There is insufficient antecedent basis for these limitations in the claim.

	Claim 11 recites the limitation "the snapshot engine of the source software image" in line 3 and the limitation “the snapshot engine of the target software image” in line 4.  There is insufficient antecedent basis for these limitations in the claim.

	Claim 12 recites the limitation "the snapshot engine of a selected one of the software images" in line 2 and the limitation “the snapshot engine of each corresponding established connection” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
It is confused regarding the recitation “the snapshot engine of a…software image” (in lines 3-4 of claim 11 and line 2 of claim 12), then “the snapshot engine of each corresponding established connection” (see line 5 of claim 12), and also “a dedicated snapshot engine of each computing machine” (see line 2 of claim 3).  Applicant is advised to use consistent language to clarify the claimed invention.

	Claim 13 recites the limitation "the software deployments" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 14, the limitation “a software image of one or more of the plurality of computing machine” in lines 5-6 raises a question of whether a software image can represent more than one computing machine, which is conflicted with disclosure of the Specification (see paragraph [0001] wherein each virtual machine (i.e., computing machine) is defined by a corresponding software image).  Therefore, the metes and bounds of the claimed invention are unclear.

Regarding claim 15, the limitation “a software image of one or more of the plurality of computing machine” in lines 2-3 raises a question of whether a software image can represent more than one computing machine, which is conflicted with disclosure of the Specification (see paragraph [0001] wherein each virtual machine (i.e., computing machine) is defined by a corresponding software image).  Therefore, the metes and bounds of the claimed invention are unclear.

Claim 17 recites the limitation "said accessing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the snapshot engines" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  In addition, the limitation “the snapshot engines of the instantiated source software components” in line 7 appears to be incorrect and should be fixed (see claim 17 for the recitation of “a dedicated snapshot engine for each computing machine”).

Claim 20 recites the limitation "the catalogue memory structure" in line 1, the limitation “the connection parameters” in line 4, the limitation “the values of the connection parameters of each instantiated target software component” in line 6, and the limitation “the value of the connection parameters of each instantiated source software component” in line 11.  There is insufficient antecedent basis for these limitations in the claim.

Other dependent claims are rejected as incorporating and failing to resolve the deficiencies of the rejected independent claims 1 and 15 upon which they depend correspondingly.

Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps tied to a plurality of computing machines, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for managing software components on a plurality of computing machines is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-13 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 14, claim 14 recites a computer product comprising a computer readable storage medium (i.e., memory/storage device only (see Specification, [0104])), which is directed to a manufacture (i.e., a statutory category of invention).  In addition, claim 14 reciting a method/technique for managing software components on a plurality of computing machines is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 14 is eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 15, claim 15 recites a system comprising a set of circuitry (i.e., hardware components), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 15 reciting a method/technique for managing software components on a plurality of computing machines is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 15 as well as its dependent claims 16-20 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Allowable Subject Matter

It should be noted that there is no prior art rejection of claims 1-20.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach, suggest or render obvious to the recited features of detecting, according to one or more connection signatures, one or more connections established between at least two instantiated software components of different computing machines; AND restoring a target recovery point selected from a plurality of recovery points based on the one or more connections by restoring snapshots associated with the target recovery point on corresponding computing machines, as similarly presented in independent claims 1, 14 and 15.



















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164